Citation Nr: 1146047	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-50 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hearing loss; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sleep apnea, also claimed as a sleep disorder and insomnia; and, if so, whether service connection is warranted, to include as part of a medically unexplained chronic multi-symptom illnesses or qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability; and, if so, whether service connection is warranted, to include as part of a medically unexplained chronic multi-symptom illnesses or qualifying chronic disability under 38 C.F.R. § 3.317.  


4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability; and, if so, whether service connection is warranted, to include as part of a medically unexplained chronic multi-symptom illnesses or qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder, to include tinea versicolor, seborrheic dermatitis, pityrosporon folliculitis, pseudofolliculitis barbae, tinea pedis, and tinea cruris; and, if so, whether service connection is warranted, to include as part of a medically unexplained chronic multi-symptom illnesses or qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for fibromyalgia, to include as part of a medically unexplained chronic multi-symptom illnesses or qualifying chronic disability under 38 C.F.R. § 3.317.  

7.  Entitlement to service connection for a chronic disability manifested by joint pain, headaches, fatigue, stiffness, muscle pain and twitching, claimed as Gulf War Syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a disability manifested by hair loss, to include as part of a medically unexplained chronic multi-symptom illnesses under 38 C.F.R. § 3.317.  

9.  Entitlement to an increased disability rating for service-connected right ankle arthritis, currently rated as 10 percent disabling.  

10.  Entitlement to an increased disability rating for service-connected left ankle arthritis, currently rated as 10 percent disabling.  

11.  Entitlement to an increased disability rating for service-connected hypertension, currently rated as 10 percent disabling.  

12.  Entitlement to an increased disability rating for service-connected hypertensive retinopathy, currently rated as 10 percent disabling.  

13.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1999, including service in the Southwest Asia Theater of Operations during the Persian Gulf War from January 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008, March 2009 and June 2009 by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The June 2008 rating decision was issued by the RO in Huntington, West Virginia, and the March and June 2009 rating decisions were issued by the Nashville, Tennessee RO.  

In the June 2008 decision, the RO granted service connection for hypertensive retinopathy and assigned an initial 10 percent disability rating.  Additionally, that RO granted an increased rating for the service-connected left ankle disability to 10 percent.  The 10 percent ratings previously assigned for the service-connected hypertension and the service-connected right ankle disability were confirmed and continued.  The RO also denied claims of service connection for hearing loss, sleep apnea, a right knee disability and a left knee disability.  These claims of service connection were all previously denied and the RO declined to reopen them because new and material evidence had not been received.  

As jurisdiction of the claims file has always remained with the Nashville RO, all further references to any regional office will be to the Nashville RO.  

The Veteran's notice of disagreement (NOD) with the June 2008 rating decision was received at the RO in July 2008.  The NOD specifically disagreed with all the issues addressed in the June 2008 rating decision except for the initial 10 percent disability rating assigned for the grant of service connection for hypertensive retinopathy.  

However, instead of considering the Veteran's July 2008 correspondence as an NOD, the RO sent a letter to the Veteran in August 2008 requesting clarification of which issues he disagreed with in the June 2008 rating decision.  An envelope date stamped in August 2008 appears to signify that the August 2008 correspondence sent to the Veteran was returned to the RO as undeliverable.  As such, it is possible that the Veteran never received the RO's request to be more specific as to the issues with which he disagreed in the June 2008 rating decision.  Nonetheless, as the Veteran's July 2008 correspondence/NOD addresses all issues except for the hypertensive retinopathy issue, and given that he likely never received the RO's request for clarification, the Board resolves all doubt in the Veteran's favor, and deems the Veteran's NOD of July 2008 to include all issues addressed in the June 2008 rating decision except for the initial 10 percent rating assigned for the service-connected hypertensive retinopathy.  

Even though the RO did not thereafter issue a statement of the case (SOC) addressing the issues in the June 2008 rating decision, the RO nevertheless reconsidered the Veteran's claims, and issued another rating decision in March 2009.  In this rating decision, the 10 percent rating for the service-connected hypertension was confirmed and continued, as were the 10 percent ratings for the service-connected right and left ankle disabilities.  Additionally, the RO continued the denials of service connection for sleep apnea, hearing loss, a right knee disability, and a left knee disability because new and material evidence had not been submitted to reopen these previously denied claims.  Also, the rating decision denied claims of service connection for fibromyalgia and confirmed and continued a previous denial of service connection for a skin disorder, to include tinea versicolor, seborrheic dermatitis, pityrosporon folliculitis, pseudofolliculitis barbae, tinea pedis, and tinea cruris.

The Veteran disagreed with that determination.  The Veteran's first NOD with the March 2009 rating decision was received at the RO in April 2009.  The Veteran specifically disagreed with the March 2009 rating decision as it pertained to the increased rating claims for the service-connected right and left ankle disabilities, and the service-connected hypertension.  Additionally, the Veteran specifically disagreed with the denial of service connection for hearing loss, a right and left knee disability, sleep apnea, and gulf war syndrome.  In June 2009, the Veteran requested reconsideration of his claim of service-connection for a skin disorder.  Because this correspondence was received within three months of the date on which notice of the March 2009 rating decision was issued, the Veteran's June 2009 correspondence is considered a timely NOD to the March 2009 rating decision with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder.

Meanwhile, in April 2009, the Veteran submitted a new claim of service connection for hair loss, and requested an increased rating for the service-connected hypertensive retinopathy.  In a June 2009 rating decision, service connection for hair loss was denied, and the 10 percent rating for the service-connected hypertensive retinopathy was confirmed and continued.  

In a July 2009 rating decision, the previous denial of service-connection for a skin disorder was confirmed and continued.  

In a July 2009 VA Form 21-4138, the Veteran confirmed that he had submitted an NOD as to the issues of service connection for fibromyalgia, Gulf War syndrome, whether new and material evidence had been received to reopen claims of service connection for hearing loss, a right knee disability, a left knee disability and sleep apnea; and claims for increased ratings for the service-connected arthritis of the right and left ankle, and entitlement to an initial rating in excess of 30 percent for service-connected PTSD.  

Then, in a separate, undated VA Form 21-4138 subsequently submitted, the Veteran confirmed his disagreement with the issues of service connection for hair loss, entitlement to an increased rating for the hypertensive retinopathy, and whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder.  

The RO issued a SOC addressing all issues in December 2009, and the Veteran submitted a timely VA Form 9, substantive appeal, as to all issues, which was received at the RO in December 2009.  

In July 2011, the Veteran testified at a video conference at the RO before the undersigned Acting Veterans Law Judge sitting at the Central Office in Washington, DC.  A transcript of the hearing is of record.  

The reopened claims of service connection for right and left knee disabilities, sleep apnea, and a skin disorder; and, the claims of service connection for fibromyalgia, Gulf War syndrome, and hair loss; and, the claim for an initial rating in excess of 30 percent for the service-connected PTSD, as well as the claims for increased ratings for the service-connected right and left ankle disabilities, and hypertensive retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied service connection for hearing loss, a right knee disability, a left knee disability, a sleep disorder/sleep apnea and a skin disorder to include tinea versicolor, seborrheic dermatitis, pityrosporon folliculitis, pseudofolliculitis barbae, tinea pedis, and tinea cruris.  Notice of the April 2000 determination was sent to the Veteran that same month.  An NOD was not received within the subsequent one-year period following notice of the April 2000 decision, and the rating decision therefore became final.

2.  In a June 2006 rating decision, the RO continued the denial of the claim of service connection for seborrheic dermatitis because the evidence submitted was not new and material.  The Veteran's NOD with that determination was received at the RO in July 2006, and the RO issued an SOC addressing this issue in February 2007; however, the Veteran did not submit a timely VA Form 9, substantive appeal or its equivalent and the June 2006 rating decision with respect to the claim of service connection for a skin disorder became final.  

3.  Evidence submitted since the RO's April 2000 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss, a right knee disability, a left knee disability, and a sleep disorder/sleep apnea, and therefore raise a reasonable possibility of substantiating these claims.

4.  Evidence submitted since the RO's June 2006 rating decision, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder to include tinea versicolor, seborrheic dermatitis, pityrosporon folliculitis, pseudofolliculitis barbae, tinea pedis, and tinea cruris.

5.  The competent medical evidence of record establishes that the Veteran does not have a hearing loss disability for VA purposes.  

6.  The service-connected hypertension is productive of an overall disability picture that more nearly approximates that of diastolic pressure predominantly 110 or more; but not predominantly 120 or more.




CONCLUSIONS OF LAW

1.  The April 2000 and June 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's April 2000 rating decision, which denied service connection for hearing loss, a right knee disability, a left knee disability, and a sleep disorder/sleep apnea; thus, these claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received since the RO's June 2006 rating decision, which denied service connection for a skin disorder; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence of sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

5.  The criteria for the assignment of a 20 percent rating, but not higher, are met for the service-connected hypertension during the entire period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition to the above directives, the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), addressed directives consistent with VA's duty to notify with regard to new and material evidence.  In order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In essence, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim includes the type of evidence that describes the bases for the denial in the prior decision and describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Here, though, all of the claims requiring new and material evidence to reopen them are reopened; thus, any defect in the notice provided to the Veteran regarding new and material evidence results in harmless error.  

In other words, given the favorable nature of the Board's decision on the issues of whether new and material evidence has been received to reopen the previously denied claims of hearing loss, sleep apnea, a right knee disability, a left knee disability and a skin disorder, there is no prejudice to the Veteran, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the Veteran's claims of service connection for fibromyalgia, Gulf War syndrome and hair loss, as well as the underlying claim of service connection for PTSD, the RO provided the Veteran pre-adjudication notice by letters dated in July 2008 (PTSD, fibromyalgia and Gulf War syndrome), September 2008 (fibromyalgia), and April 2009 (hair loss).  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  

These letters also notified the Veteran of how initial ratings and effective dates are assigned for all grants of service connection, in compliance with the holding in Dingess.  

With regard to the increased rating claims, the RO sent a letter to the Veteran in March 2008 with regard to the right and left ankle claims, as well as hypertension claim.  With regard to the hypertensive retinopathy, the RO sent a duty-to-assist letter in April 2009.  These letters explained how to substantiate a claim for increase.  

The letters also informed the Veteran of his right to representation, explained to him the function of a Veterans Service Organization and provided him with a detailed list of recognized state and local national service organizations that could assist the Veteran with his claim free of charge.  

All of these letters were followed up with an SOC issued in December 2009.  

Although the Board is reopening the claim of service connection for hearing loss and denying this claim on the merits, there is no prejudice to the Veteran.  The RO apparently reopened the claim given that the Veteran was afforded a VA audiological examination in April 2008.  Because the RO developed the underlying service connection claim, and addressed the merits of this claim, the Board may also address the merits of the reopened claim without any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the notices sent to the Veteran, as discussed above, the duty to notify has been met.  

The Veteran has been afforded an opportunity to submit records to support his claim of service connection for hearing loss and the claim for an increased rating for hypertension.  He was provided with VA audiological examinations and hypertension examinations during the course of this appeal, and he was given an opportunity to testify at a video conference hearing at the RO in July 2011.  VA has obtained service treatment records, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran has indicated, by checking the appropriate box on a form letter dated in June 2009, that he has no additional evidence to submit to support his claims.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  New and Material Evidence

Regardless of whether the RO reopens a previously denied claim of service connection, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In an April 2000 rating decision, the RO denied service connection for hearing loss, a right knee disability, a left knee disability, a sleep disorder/sleep apnea and a skin disorder to include tinea versicolor, seborrheic dermatitis, pityrosporon folliculitis, pseudofolliculitis barbae, tinea pedis, and tinea cruris.  The basis for the denial of the hearing loss claim was that the Veteran's hearing was within normal limits at entry and at separation; and, the evidence of record did not show a hearing loss for VA purposes.  The basis for the denial of the right and left knee disability claims was that no chronic knee disability was shown during service, even though the Veteran complained of right knee pain at his discharge examination.  The basis for the denial of the sleep disorder/sleep apnea claim was that no such disorder was shown in service and a sleep study performed after service was negative for sleep apnea.  The basis for the denial of the skin disorder claim was that no complaints of a skin disorder were noted on the Veteran's service treatment records.  

Notice of the April 2000 decision was provided to the Veteran later that same month and the Veteran was also provided with notice of his appellate rights.  An NOD was not received within the subsequent one-year period following notice of the April 2000 decision, and the rating decision therefore became final.

In a June 2006 rating decision, the RO continued the denial of the claim of service connection for seborrheic dermatitis because the evidence submitted was not new and material.  Notice of that decision was provided to the Veteran later that same month and the Veteran was also provided with notice of his appellate rights.  The Veteran's NOD with that determination was received at the RO in July 2006, and the RO issued an SOC addressing this issue in February 2007; however, the Veteran did not submit a timely VA Form 9, substantive appeal, or its equivalent and the June 2006 rating decision with respect to the claim of service connection for a skin disorder became final.  

Currently, the Veteran contends that he has a hearing loss, right and left knee disabilities, a sleep impairment, and a skin disorder, all of which are related to service.  

Additional evidence has been added to the record, including the Veteran's lay statements as well as medical evidence, including VA examinations.  These documents collectively suggest that the Veteran may have a decrease in his hearing since service, and they also suggest that the Veteran may have a chronic disability manifested by various signs and symptoms of an undiagnosed illness, including joint pain, headaches, a skin disorder, fatigue, stomach problems, sleep problems and hair loss.  Additionally, the Veteran has separate claims for right and left knee disabilities because he has experienced knee pain since service; however, he has since asserted that his knee pain may be part of a systemic illness such as fibromyalgia, which he believes may be related to service in the Persian Gulf.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Since the prior final decisions, evidence has been added to the claims file, including lay statements from the Veteran and various VA examination reports, as well as hearing testimony, all of which raise the possibility that the Veteran may have a systemic illness manifested by joint pain, hair loss, sleep disturbance, headaches, and a skin disorder.  The Veteran has consistently maintained that he did not have these symptoms prior to service in the Persian Gulf, and no medical professional has reviewed the totality of the evidence to address the Veteran's contentions.  Additionally, the Veteran has consistently maintained that his duties during service required him to make many jumps from airplanes, and that this constant pressure to his joints may have caused his knee pain.  This too has not yet been addressed by an examiner.  
With regard to the hearing loss claim, the Veteran has reported that he noticed his hearing deteriorate over the years.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The above described evidence was not of record at the time of the previous denials and this evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss, right and left knee disabilities, a sleep disorder/sleep apnea and a skin disorder, and raises a reasonable possibility of substantiating these claims.  Thus, the additional evidence is new and material and reopening the claims is warranted.  

III.  Service Connection - Hearing Loss

The Veteran seeks service connection for hearing loss.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (as an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

The Veteran seeks service connection for bilateral hearing loss as a result of his military service.  He essentially contends that he was exposed to noise while on active duty and that any current hearing loss is attributable to that acoustic trauma. 

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385 , which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160   (1993). 

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service. 

The Veteran's service treatment records (STRs) show that during the Veteran's seventeen-year period of service, there was some loss of hearing shown between the time of entry into service in 1982 and the time of discharge in 1999.  

For example, a May 1982 audiogram revealed the following puretone thresholds:



HERTZ




1000
2000
3000
4000
6000
RIGHT
5
5
5
0
20
LEFT
10
5
5
5
20

At the time of discharge in 1999, the audiogram revealed some threshold shifts, with puretone thresholds as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
05
05
05
05
LEFT
5
10
10
10
10
25

Based on these findings, some hearing loss is noted in the left ear at discharge at 6000 Hz.  However, the criteria are not met for service connection pursuant to 38 C.F.R. § 3.385 because there is no threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  (Hz) that is 40 decibels or greater; and the thresholds for at least three of these frequencies is not 26 decibels or greater.  Moreover, there are no speech recognition scores shown.  38 C.F.R. § 3.385.  

On the Veteran's January 1999 Report of Medical History at discharge, the Veteran reported hearing loss.  This report is consistent with the findings on the audiogram, which shows some decrease in the Veteran's hearing over time, since his entry into service in 1982.  However, as noted above, the level of hearing loss shown at discharge does not meet the criteria for establishment of service connection for hearing loss pursuant to 38 C.F.R. § 3.385.  

Similarly, current audiometric testing also shows some hearing loss disability, consistent with the Veteran's contentions; however, the findings on examination continue to fall short of the criteria necessary to establish service connection based on a hearing loss disability for VA purposes.  

Specifically, at the VA examination in December 1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
0
10
10
10
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Likewise, at the VA examination in April 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
15
LEFT
15
20
30
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

These results show that the Veteran's hearing loss has indeed worsened since December 1999; however, as was noted previously, the level of hearing loss does not meet the criteria for a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  There is no threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  (Hz) that is 40 decibels or greater; and the thresholds for at least three of these frequencies is not 26 decibels or greater.  Furthermore, the speech discrimination scores have never been shown to be less than 94 percent.  

Based on the evidence of record, service connection for bilateral hearing loss is not established.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.  

The objective findings are consistent with the Veteran's contentions that he has a hearing loss; however, in order for the Veteran to establish service connection for that hearing loss, there must be evidence of a service-connected disease or injury and a present disability, which is attributable to such disease or injury.  While there is evidence of exposure to acoustic trauma during service, and some loss of hearing, all of the available post-service medical evidence does not reveal audiometric testing which demonstrates the pertinent level of hearing loss required by regulation to constitute a disability for purposes of establishing service connection.  The December 1999 and April 2008 VA audiological examinations clearly show that the Veteran does not currently meet the criteria for bilateral hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992).  Therefore, service connection for bilateral hearing loss is not warranted on either a direct or presumptive basis. 

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53-56.

IV.  Increased Ratings - Hypertension

The Veteran seeks a rating in excess of 10 percent for the service-connected hypertension.  He contends that his hypertension has always been out of control, even on continuous medication.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected hypertension is currently evaluated as 10 percent disabling pursuant to the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7101 (2011).  Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

The evidence in this case shows that the Veteran's blood pressure is not in good control and that a rating in excess of 10 percent is warranted.  The only remaining issue, therefore, is to determine the predominant diastolic pressure, based on the totality of the evidence.

At a VA examination in March 2008, the examiner noted that the Veteran's blood pressure was "not under good control with the use of 2 medications."  The Veteran reported that he takes his blood pressure every few days at home, and according to his reports, the blood pressure is usually 190/113 when we wakes up in the morning, and then goes down after he takes his pills in the afternoon.  Blood pressure readings on examination were 155/80, then 150/80.  In the other arm, the reading was 160/80.  Although the Veteran's blood pressure readings on examination in March 2008 did not appear to be high enough to warrant a rating in excess of 10 percent under the rating schedule, the examiner nevertheless indicated that the Veteran's blood pressure was out of control and also mentioned that the Veteran's own self-reported readings taken at home were much higher than those recorded at the examination.  


Other outpatient treatment records also show that the Veteran's blood pressure readings are out of control, yet inconsistent.  An April 2008 VA outpatient treatment referral note from the VA examiner who examined the Veteran in March 2008 indicates once again that the Veteran's hypertension is not well controlled.  He mentioned that the Veteran was scheduled for some additional testing but this had to be rescheduled because the Veteran's blood pressure rose to 215/127 during the test.  He was subsequently sent to the emergency room for testing.

At a VA examination in January 2009, the Veteran again reported that when he takes his blood pressure readings at home, they run high.  He reported his latest readings were 200/108 and 196/106.  On examination, blood pressure readings were 202/120, 198/130, and 200/124.  

Blood pressure readings are not always this high.  For example, a February 2009 outpatient note reveals that the Veteran's blood pressure reading was 146/86, and then when tested again, it was 142/86.  

In April 2009, the Veteran submitted a VA research consent form, which invites those who have moderate to severe high hypertension to join in a clinical research study to find out if the triple or double combinations of certain drugs are safe and have beneficial effects in people who have moderate to severe high hypertension.  The Veteran did not sign this consent form, so it is unclear whether the Veteran participated in the study, or even whether the consent form was prepared for him in particular.  Thus, this evidence is not probative.  

A July 2009 VA outpatient treatment record notes blood pressure readings of 165/108, 160/110, and 160/105.  The Veteran reported that his blood pressure at home was averaging 180/100 and had been as high as 186/110.  

VA outpatient treatment records from May 2010 note that the Veteran's blood pressure reading in January 2010 was 161/110, in April 2010 was 165/101, and in May 2010 was 160/110.  On the day of the appointment, it was 150/110.  The Veteran reported, however, that his readings at home ranged from 170-175/120-125.  
It is worth mentioning that a May 2010 addendum VA note by the Chief of Nephrology at the VA medical center where the Veteran receives outpatient treatment reveals that the Veteran has uncontrolled hypertension, but has been inconsistent in taking medications, including lisinopril that was prescribed for him in a 40 mg bid dosage schedule..  The addendum further notes that the Veteran's depression and PTSD may be playing a major role in the Veteran's persistently elevated blood pressure and apparent noncompliance in taking his medications properly.  

Based on the above findings, the Veteran's service-connected hypertension symptoms more closely approximate the criteria for the assignment of a 20 percent rating during the entire time covered by this appeal.  Since the beginning of 2008 (the beginning of this appeal period), the Veteran's blood pressure readings have fluctuated from mildly elevated, to severely elevated, to the point that the Veteran was sent to the emergency room for immediate treatment.  However, the key here is the predominant systolic and/or diastolic pressure.  Some of the diastolic pressures shown on examination and outpatient treatment records are as low as 80, which is in the normal range, while the January 2009 VA examination report noted diastolic pressures of 130, 120 and 124.  At times, the Veteran's home readings indicated diastolic pressure predominantly under 120, other than his report in May 2010 when he reported diastolic pressures ranging from 120-125.  

Although there is some question as to whether the Veteran's diastolic pressure is predominantly 110 or more; or, whether it is predominately 120 or more, a VA Chief of Nephrology pointed out in May 2010 that the Veteran was not compliant with his hypertension medication.  This is consistent with the inconsistent readings shown throughout the record.  It suggests that when the Veteran takes his medications, that his blood pressure can be at least somewhat controlled, as shown by the lower readings mentioned above.  By contrast, however, it is no surprise that the blood pressure readings are high, and out of control when the Veteran does not take his medications.  Thus, when the Veteran is not fully compliant with his medication, it is expected that blood pressure readings would be inconsistent, as shown here.  Given the likelihood that the Veteran's blood pressure readings would not be as high as recorded on some of the aforementioned VA examinations and outpatient treatment records had he been compliant with his medication as directed, the record, as a whole, does not support a finding that the Veteran's diastolic pressure is predominantly 120 or more.  Certainly several of the Veteran's blood pressure readings noted above have a diastolic pressure of 120 or higher; however, given that the Veteran is not compliant with his medications, these numbers are no doubt higher than they would be had the Veteran been medication compliant.  The Veteran has undergone numerous organ testing including for the kidney and heart to determine whether there is some other underlying cause for his high blood pressure, as noted in the record, and these tests have not uncovered a specific cause for the Veteran's high blood pressure.  Thus, given the Veteran's essential hypertension and the doctor's statement that the Veteran is not compliant with this medication, the evidence shows that it is likely that the out of control readings could be lower.  Nonetheless, given that the record clearly shows that the Veteran's hypertension is not well controlled, and that the Veteran does take his medication at least part of the time, all doubt is resolved in the Veteran's favor and the criteria for the assignment of a 20 percent rating are more nearly approximated.  

As noted, the criteria for the assignment of the next higher, 40 percent rating are not met because the Veteran's diastolic pressure is not predominantly 120 or higher.  Although some readings, as noted above, are 120 or higher, there are also many diastolic readings that are under 120; and, it is presumed that had the Veteran been complaint with his medication, the diastolic readings that were over 120 would undoubtedly be significantly lower.

For the foregoing reasons, the criteria for the assignment of a 20 percent rating, but not higher, are met for the service-connected hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  
Consideration has been given to whether the Veteran was entitled to "staged" ratings for the service-connected hypertension as prescribed by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although the Veteran's blood pressure readings may have fluctuated somewhat during the course of the appeal, the overall totality of the evidence of record does not establish that the service-connected hypertension has been more disabling than currently rated.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The overall impairment due to the manifestations of his hypertension, which include elevated blood pressure readings, is specifically contemplated by the schedular criteria.  In this case, the Veteran's hypertension is manifested by elevated blood pressure readings, and to that extent, the Veteran is compensated based on the rating schedule.  The severity of the hypertension, therefore, has been contemplated in assigning the 20 percent evaluation.  There has been no showing that the service-connected hypertension has otherwise rendered impracticable the application of the regular schedular standards, or has otherwise affected his daily life.  The regular schedular standards contemplate the symptomatology shown in this case as was discussed above.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hearing loss having been submitted, the claim is reopened, and to that extent only, the appeal is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a sleep disorder/sleep apnea having been submitted, the claim is reopened, and to that extent only, the appeal is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right knee disability having been submitted, the claim is reopened, and to that extent only, the appeal is granted.  
New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left knee disability having been submitted, the claim is reopened, and to that extent only, the appeal is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a skin disorder, to include tinea versicolor, seborrheic dermatitis, pityrosporon folliculitis, pseudofolliculitis barbae, tinea pedis, and tinea cruris having been submitted, the claim is reopened, and to that extent only, the appeal is granted.  

Entitlement to service connection for hearing loss is denied.

An increased rating to 20 percent, but no higher, for the service-connected hypertension is granted, subject to the regulations controlling the disbursement of VA monetary benefits.  


REMAND

The Veteran seeks service connection for disabilities of the right and left knees, a sleep disorder/sleep apnea, a skin disorder, fibromyalgia, hair loss and/or a chronic undiagnosed illness manifested by a cluster of signs and symptoms to include headaches, joint pain, fatigue, skin disorder, hair loss, sleep disturbance, gastrointestinal distress, claimed as Gulf War syndrome.  

Although the Veteran's individual claims of service connection for hair loss, a skin disorder, a sleep disorder and disabilities of the right and left knees were each separately denied by the RO for various reasons, including no finding of sleep apnea, and no link between any current right and/or left knee disability and service, for example, the fact remains that the Veteran's complaints have never been considered by a medical professional in the context of a possible cluster of signs and symptoms as part of an undiagnosed illness or qualifying chronic disability for purposes of 38 C.F.R. § 3.317.  Although the Veteran has consistently maintained that all of the above symptoms developed after service in the Persian Gulf, his claims have always been considered separately and individually without any serious consideration of the big picture; which, in this case, is the Veteran's claim of service connection for a chronic multi-symptoms illness.

Importantly, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317 .

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317 in this case.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) .

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117 , unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317 , presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (codified at 38 C.F.R. § 3.317(c)(2) (2011)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).
For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Importantly, as noted above, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317.  It is therefore quite significant that the Veteran has consistently reported symptoms of insomnia, headache ,joint pain, muscle pain, symptoms involving the skin including various skin disorders, and gastrointestinal disturbance since service.  It is also significant that the Veteran's STRs show that the Veteran reported insomnia during service as well.  Unfortunately, these claims have only been addressed as separate claims of service connection and no medical professional has been asked to review the Veteran's symptoms in connection with each other, to determine whether the Veteran may have a systemic illness, fibromyalgia, and/or an undiagnosed illness or medically unexplained illness.  

A VA examination is necessary to determine whether the Veteran is suffering from a chronic multi-system illness such as fibromyalgia and/or an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.  If the examiner determines that the Veteran's claimed disabilities do not meet the criteria of an undiagnosed illness or medically unexplained chronic multi-symptoms illness, then the examiner must still determine if any current disabilities had their onset during service, or are otherwise related thereto.  This is particularly important given that the Veteran filed his initial claim of service connection shortly after discharge from service, and the STRs do show some the claimed symptoms, such as periods of insomnia for example.  
The Veteran also seeks an increased rating for the service-connected right and left ankle disabilities, which are each currently evaluated as 10 percent disabling.  Given that the Veteran is claiming that his joint pain is part and parcel of a cluster of signs and symptoms associated with an undiagnosed illness or a chronic multi-symptom illness, the Veteran's right and left ankle disabilities should be examined along with the Veteran's other joints to determine whether they, too, are a part of a systemic disorder, including, but not limited to, fibromyalgia.  Regardless of the etiology of the ankle disabilities, however, range of motion testing should be performed and the examiner should opine as to any additional pain and/or loss of motion due to repetitive testing, fatigue, incoordination, etc.  The examiner should also determine if either ankle exhibits ankylosis.  

The Veteran also seeks an initial disability rating in excess of 30 percent for the service-connected PTSD.  With regard to this claim, the Veteran testified at his hearing in July 2011 that he felt his PTSD symptoms had worsened since his last VA psychiatric examination, which took place in January 2009.  Because nearly three years have passed since the Veteran's last VA psychiatric examination, and the Veteran testified that his PTSD symptoms have worsened, another VA examination should be scheduled to assess the current severity of the Veteran's service-connected PTSD.  In this regard, the examiner should opine as to whether the Veteran's insomnia is a symptom of, and/or aggravated by, the service-connected PTSD.  

The Veteran also seeks a disability rating higher than 10 percent for the service-connected hypertensive retinopathy.  With regard to this claim, the last VA eye examination of record in June 2009 notes that the Veteran does not have any symptoms of hypertensive retinopathy.  Rather, the examiner noted a diagnosis of  dry eyes, based on the Veteran's reports of gritty irritated eyes.  

Notably, the Veteran has consistently reported these symptoms, and he testified at his video conference hearing in July 2011 that his symptom of runny eyes due to itchiness has worsened since service.  This evidence raises the possibility that the Veteran may have a separate eye disability other than hypertensive retinopathy that had its onset during service, but which was misdiagnosed as hypertensive retinopathy, or, at the very least, was present along with the hypertensive retinopathy, but was overlooked given the presence of the other disability.  Thus, the Veteran should be afforded another VA eye examination to clarify this matter, and to determine whether the Veteran's reported symptoms have always been attributed to a disability separate from that of the service-connected hypertensive retinopathy or whether any of the symptoms overlap.

Finally, all VA All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records since February 2010 should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA mental health records dated from July 2011 and all other VA treatment records dated from February 2010.  

2.  Schedule the Veteran for a VA Gulf War protocol examination by a neurologist to determine the current nature and likely etiology of any qualifying chronic disability pursuant to 38 C.F.R. § 3.317, including, but not limited to a chronic multi-symptoms illness manifested by joint pain, muscle pain, headaches, hair loss, skin disorders, gastrointestinal distress, and, insomnia.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, and, the July 2011 hearing transcript, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current report of joint pain, headaches, hair loss, skin disorders gastrointestinal distress and/or insomnia (or any combination of these claimed symptoms) is part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness.  In so doing, the examiner should also consider whether the Veteran has a diagnosis of fibromyalgia.  

If any of his symptoms are attributable to a known, separate diagnosis and not considered part of a systemic and chronic multi-symptom illness, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the separately diagnosed condition originated in service or is otherwise related to active service.  In this regard, keep in mind the Veteran's consistent complaints of knee pain since service and his reports of numerous jumps out of airplanes during service.  Additionally, for example, if the examiner does not find that any skin disorder is part of an undiagnosed illness or part of a medically unexplained multi-symptom illness, then the examiner should note any current skin disorders and provide an opinion as to whether the Veteran's current skin disorder(s) as likely as not had their onset during service, or are otherwise related to service.  A complete rationale should accompany all opinions expressed. 

3.  After the above examination has been completed, schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of the service-connected right and left ankle disabilities.  The examiner(s) should identify all present manifestations of the service-connected disabilities to include all orthopedic and neurological manifestations, and conduct all tests and studies deemed necessary.  The examiner(s) should discuss any additional limitation of motion due to pain, weakness, fatigability, incoordination or pain on movement of a joint, including use during flare-ups. 

The examiner(s) should also provide a full description of the effects of the service-connected right and left ankle disabilities upon the Veteran's employment and daily life.  Particular emphasis should be placed upon any manifest limitation of activity alleged by the Veteran. 

The examiner (s) should comment on the following: 

(a).  Orthopedic: (1) whether the Veteran has ankylosis of either ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity (2) whether the Veteran has ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees (3) whether the Veteran has plantar flexion less than 30 degrees (4) whether the Veteran has marked limitation of motion of the left ankle, even if no ankylosis is present.  

(b).  If neurological manifestation are found to be present the examiner should comment on (1) whether the Veteran has complete paralysis of the foot (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost) (2) whether the Veteran has incomplete paralysis and, if so, whether it is severe with marked deformity, moderately severe, moderate, or mild.


The examiner should also examine the Veteran's knees to determine the nature and likely etiology of any knee disabilities.  The Veteran's claims file, including, but not limited to, his STRs, a copy of this remand, and the July 2011 hearing transcript, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) any current knee disabilities and opine whether such disabilities at least as likely as not (a 50 percent or greater probability) had their onset during service, or are otherwise related to his service (and specifically whether the Veteran's knee disabilities are consistent with the numerous in-service airplane jumps reported by the Veteran).  If no knee disability is diagnosed, the examiner should reconcile that conclusion with the Veteran's consistent complaints of knee pain since service.  The examiner must explain the rationale for all opinions.  

4.  Schedule a VA psychiatric examination to determine the current nature, extent and severity of the service-connected PTSD in terms of the rating schedule.  The claims folder must be reviewed in conjunction with the examination and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD, taking into consideration the Veteran's descriptions of his behavior, and comment on their impact on his social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  

5.  Schedule the Veteran for a VA eye examination to determine the current nature and severity of all eye disabilities, including, but not limited to the service-connected hypertensive retinopathy, and any other disability manifested by complaints of a constant gritty feeling in the eyes,  and itchy eyes that water frequently.  The Veteran's claims file, including, but not limited to, his STRs, a copy of this remand, and the July 2011 hearing transcript, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) any current eye disabilities and the functional impairment caused thereby, and opine whether such disabilities at least as likely as not (a 50 percent or greater probability) had their onset during service and/or whether the Veteran's claimed eye disability was initially misdiagnosed as hypertensive retinopathy based on the evidence in the claims file.  

6.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case, and an appropriate period of time allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


